DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are  rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schwarzer (US 2008/0204087)
Regarding claim 1, Schwarzer discloses an electrical switching system [figs. 3-4], comprising: a switching device [Q1] electrically coupled between a first node [collector node] and a second node [emitter node]; and a constant-power controller [10] that generates a pulse width modulated signal [PWM] to control the switching device and (a) set a duration of the pulse width modulated signal [duration of PWM, fig. 4] during an active phase [The turn-on operation can again be subdivided into a starting phase 21, a Miller plateau phase 20 and an end phase 22, para. 26-28,  fig. 4], at least partially based on a voltage [VCE] across the switching device, and 
Regarding claim 2, Schwarzer discloses the constant-power controller further setting duration of the pulse width modulated signal in the active phase at least partially by controlling duty cycle of the pulse width modulation signal [para. 14-15 and 29-30].
Regarding claim 3, Schwarzer discloses the constant-power controller further setting duration (ta) of the pulse width modulated signal in the active phase at least partially by controlling frequency (1/T) of the pulse width modulated signal [para. 14].
Regarding claim 7, Schwarzer discloses wherein the switching device comprises a field effect transistor (FET) [para. 19].
Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Norling et al. (US 2019/0074827 and Norling hereinafter)
Regarding claim 1, Norling discloses an electrical switching system  [see figs. 12-18 and figs. 21-24], comprising: a switching device [1208, fig. 12] electrically coupled between a first node [collector node] and a second node [emitter node]; and a constant-power controller [PWM generator, see fig. 18] that generates a pulse width modulated signal [PWM] to control the switching device and (a) set a duration of the pulse width modulated signal [duration of PWM] during an active phase [turn-on operation], at least partially based on a voltage [VCE] across the switching device, and (b) set an amplitude of the pulse width modulated signal to regulate peak amplitude of current [IC] flowing through the switching device [fig. 8, para. 68-72, 75-79].
Regarding claim 2, Norling discloses the constant-power controller further setting duration of the pulse width modulated signal in the active phase at least partially by controlling duty cycle of the pulse width modulation signal [para. 68-72, 75-79].

	Regarding claim 4, Norling discloses, the constant-power controller being configured to control peak value of the pulse width modulated signal based on a difference between (a) a signal representing magnitude of current ((Ic, figs. 12-13) flowing through the switching device and (b) a reference signal [signal between Rg1 and Rg2, figs. 14-15].
Regarding claim 5, Norling discloses wherein the constant-power controller amplifies [e.g. 1206/1302, figs. 12-13] difference between the signal representing magnitude of current (I,) flowing through the switching device and the reference signal, to determine the peak value.
Regarding claim 6, Norling discloses the constant-power controller further setting the pulse width modulated signal to have zero value when the pulse width modulated signal is in an inactive phase [when PWM is low].
Regarding claim 7, Norling discloses wherein the switching device comprises a field effect transistor (FET) [para. 33].
Regarding claim 8, Norling discloses wherein the constant-power controller comprises: a voltage sense module [1214, fig. 12] that generates a first signal [VCE] representing voltage (Vs) across the switching device; a comparison module [e.g. 1402, fig. 14] that generates a third signal [Vee, clip, figs. 13-15] representing difference between (a) a second signal representing magnitude of current (Ic, figs. 12-13) flowing through the switching device and (b) a reference signal [signal between Rg1 and Rg2, figs. 14-15]; first and second driver switches [Qn and Qp, fig. 13] generating the pulse width modulated signal from the third signal; and a modulation module setting [PWM module, fig. 8] the first and second driver switches at least partially based on the first signal [fig. 8, para. 76].

Regarding clam 10, Norling discloses [see figs. 12-18 and figs. 21-24] further comprising controlling the duration of the active phase at least partially by controlling duty cycle of the pulse width modulation signal.
Regarding clam 11, Norling discloses [see figs. 12-18 and figs. 21-24] further comprising controlling the duration of the active phase at least partially by controlling a frequency of the pulse width modulation signal.
Regarding clam 12, Norling discloses [see figs. 12-18], further comprising amplifying [1302, fig. 13] the third signal.
Regarding clam 13, Norling discloses wherein the pulse width modulation signal equals the third signal when the pulse width modulation signal is in its active phase [para. 68-72, 75-79].

Regarding clam 15, Norling discloses a constant-power controller [see figs. 12-18 and figs. 21-24], comprising: a voltage sense module [1214, fig. 12] that generates a first signal representing voltage (dv/dt) across a switching device [1208, fig. 12]; a comparison module [e.g. 1402, fig. 14] that generates a third signal [Vee, clip, figs. 13-15] representing difference between (a) a second signal representing magnitude of current (Ic, figs. 12-13) flowing through the switching device and (b) a reference signal [signal between Rg1 and Rg2, figs. 14-15]; first and second driver switches [Qn and Qp, fig. 13] that generate a pulse width modulation signal [PWM, , fig. 18; para. 76; figs. 22-24] based on the third signal, to control the switching device; and a modulation module [PWM module, fig. 8] configured to control the first and second driver switches such that duration of an active phase of the pulse width modulation signal is at least partially based on the first signal [fig. 8, para. 76].
Regarding clam 16, Norling disclose the modulation module controlling the duration of the pulse width modulation signal in the active phase at least partially by controlling duty cycle  of the pulse width modulation signal [fig. 8, para. 76].
Regarding clam 17, Norling discloses the modulation module controlling the duration of the pulse width modulation signal in the active phase at least partially by controlling frequency of the pulse width modulation signal [fig. 8, para. 76].
Regarding clam 18, Norling discloses further comprising an amplifier [1302/1206, figs. 12-13] that amplifies the third signal before receipt of the third signal by the first driver switch.

Regarding clam 20, Norling discloses wherein the switching device comprises a field effect transistor (FET) [para. 33].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842